Citation Nr: 0935120	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for a back disorder, to 
include degenerative joint disease and degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.  The 
claims were certified for appeal by the Pittsburgh, 
Pennsylvania, RO.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Pittsburgh, RO.  A 
copy of the transcript is of record.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

Personality disorders are not disabilities for which VA may 
award compensation.


CONCLUSION OF LAW

A compensable personality disorder was not incurred in or 
aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2006 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  Further, VA fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate a claim.  There is no evidence that additional 
pertinent records have yet to be requested, or that a VA 
examination is in order relative to the claim of entitlement 
to service connection for a personality disorder.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment and personnel records, private and VA medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Significantly, personality disorders are not diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  
Indeed, in Winn v. Brown, 8 Vet. App. 510, 516 (1996), the 
Court held that, "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

In light of the fact that the law prohibits an award of 
compensation for a personality disorder, no further 
discussion of the evidence is required concerning this issue, 
and this claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a personality disorder 
is denied. 


REMAND

The pertinent service treatment records that were obtained by 
VA are limited to the Veteran's enlistment examination.  
Significantly, at the Veteran's March 2009 hearing she 
submitted new evidence to include several relevant pages from 
her service treatment records.  While the Veteran waived 
consideration of those records by the Regional Office, the 
fact that she submitted service treatment evidence mandates 
that VA ask the Veteran to submit all service treatment 
records she may have in her possession, and that VA take 
additional steps to secure any other service treatment 
records that may be held elsewhere.

Further, during the March 2009 hearing the appellant referred 
to her receipt of postservice medical care at Norfolk, 
Virginia under the CHAMPUS (Civilian Health and Medical 
Program of the Uniformed Services) program.  While the 
appellant suggested that she would attempt to secure those 
records herself, she has not done so.  Still, under the 
Veterans Claims Assistance Act of 2000 VA is required to 
fulfill its duty to assist the appellant in securing records 
held by entities of the United States government until it is 
shown that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any new evidence that has not 
been previously associated with the 
claims file, including, but not limited 
to, any new VA treatment records and the 
Veteran's service treatment records, in 
their entirety.  In this respect, the RO 
must submit a request for all service 
treatment records to the National 
Personnel Record Center.  The RO must 
further contact the Veteran and direct 
that she submit copies of all of her 
service treatment records.  All attempts 
to secure this evidence must be 
documented in the claims file.  If the 
records cannot be located, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should contact the appellant 
and request that she identify all 
military and civilian facilities where 
she received care for either an acquired 
psychiatric disorder or a back disorder 
under the CHAMPUS program.  In doing so, 
the appellant should provide VA with her 
former spouse's Social Security number so 
that any dependent records filed under 
his account may be located.  Thereafter, 
if the RO cannot locate such records, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

3.  After completion of the foregoing, 
the RO must provide the Veteran a VA 
examination by a psychiatrist.  The 
Veteran's claims file, to include any 
newly submitted evidence, is to be 
provided to and reviewed by the 
psychiatrist prior to the examination.  
All findings should be fully documented 
and explained in detail.  After a 
thorough examination is performed, the 
psychiatrist should provide clear 
diagnoses for all mental disorders that 
the Veteran currently has.  The 
examiner should then opine whether it 
is at least likely than not, i.e., is 
there a 50/50 chance, that any 
diagnosed psychiatric disorder is 
related to her active duty service.  
The examining psychiatrist must provide 
a full rationale for any opinion 
offered and point to evidence in the 
record that supports any proffered 
opinion.  If an opinion cannot be 
reached without resort to speculation, 
the psychiatrist should so indicate, 
and explain why speculation is needed 
to arrive at a conclusion.  The 
psychiatrist should be as specific as 
possible when explaining the Veteran's 
diagnoses and symptoms.

4.  The RO should also afford the 
Veteran a VA examination by a physician 
to determine the etiology of her back 
disorder.  The claims folder, to 
include any newly submitted and/or 
obtained medical records are to be 
provided to the physician for review.  
After a full examination and thorough 
review of the record the examiner must 
opine whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that any diagnosed back disorder is 
related to her active duty service.  A 
complete rationale for any opinion 
offered must be provided.  If the 
examiner cannot provide any opinion 
without resorting to speculation, then 
he or she must so state, and explain 
why speculation is required.

5.  The RO is to advise the Veteran 
that it is her responsibility to report 
for any ordered VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  Thereafter, the RO should 
readjudicate the claims of entitlement 
to service connection for an acquired 
psychiatric disorder and entitlement to 
service connection for a back disorder, 
to include degenerative joint disease 
and degenerative disc disease of the 
lumbar spine.  If any claim is denied, 
a supplemental statement of the case 
must be issued, and the appellant 
offered an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


